Citation Nr: 1523512	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-32 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for right knee patellofemoral syndrome (PFS), to include as secondary to left knee PFS.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected disabilities.  

4. Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease (DDD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2000 to June 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Fargo, North Dakota RO.  In November 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  At the November 2014 hearing, additional evidence was submitted explicitly not waiving Agency of Original Jurisdiction (AOJ) initial consideration.

The Veteran had also initiated an appeal of a denial of a compensable rating for left varicocele; however, he did not perfect the appeal following the issuance of a July 2011 statement of the case (SOC).  Consequently, that matter is not before the Board.  

The claims to reopen a claim of service connection for right knee PFS, to include as secondary to left knee PFS; service connection for OSA, to include as secondary to service-connected disabilities; and seeking a rating in excess of 10 percent for lumbar spine DDD are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.  


FINDING OF FACT

It is reasonably shown that the Veteran has tinnitus which began in service and has persisted since.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the claim of service connection for tinnitus.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

It is not in dispute that the Veteran has tinnitus, and it may reasonably be conceded that he was exposed to noise trauma in service as a cook working around constant noise in an enclosed kitchen area, as he has alleged.  At the November 2014 hearing, the Veteran testified that his tinnitus began in service and has persisted since.  Notably, tinnitus is a disability that is eminently capable of observation by the person experiencing it, and generally is not capable of objective verification.  Therefore, lay evidence is competent evidence to establish the existence of tinnitus, and credible testimony is probative evidence to establish when tinnitus began and continuity of symptoms since.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

One way of substantiating a claim of service connection is by showing that the claimed disability became manifest in service, and has persisted since.  See 38 C.F.R. § 3.303(b).  The Board notes that the February 2012 VA examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of noise exposure in service, based on findings that there was no evidence of noise injury or a documented complaint of tinnitus, during active service.  On that February 2012 VA examination, the Veteran reported that he was aware of tinnitus sometime in 2001-2002 (during service).  A June 2002 private treatment record from Texas Tech Medical University reflects that the Veteran indicated he did not have ringing in his ears; however, that may be interpreted as indicating that while he had tinnitus, it was not constant.  On a September 2003 post-deployment questionnaire, the Veteran did not indicate "yes" to the question of whether he had ringing of the ears.  However, at the November 2014 hearing, he testified that he began to notice the ringing in his ears more often in about November 2004, and that it has persisted at the greater frequency since.  The "negative" evidence is therefore insufficient to rebut (render not credible) the Veteran's accounts of onset of tinnitus in service, and continuity since.  The Board finds that the totality of the record reasonably establishes that the Veteran's tinnitus began in service, and persisted.  Resolving remaining reasonable doubt in his favor, as required (see 38 C.F.R. § 3.102), the Board concludes that the evidence supports the veteran's claim and that  service connection for tinnitus is warranted.  
 

ORDER

The appeal seeking service connection for tinnitus is granted.  


REMAND

The Veteran seeks service connection for OSA under both direct and secondary service connection theories of entitlement.  Regarding direct service connection, at the November 2014 hearing, the Veteran testified that he was not alleging his sleep apnea was diagnosed in service and has been present since.  However, in his November 2014 statement (received on the day of the hearing), he asserted that although sleep apnea was not "diagnosed before 2009" it "was present much sooner than 2009."  November 2014 statements from the Veteran's grandmother and L.W., his girlfriend from early 2005 until August 2007, indicate that he snored in his sleep.  The Veteran also contends that his OSA is secondary to obesity which he alleges was caused by his combined service-connected disabilities, in particular his back, knee, and pulmonary disabilities and depressive disorder.  His service connected disabilities are major depressive disorder with anxiety, bilateral carpal tunnel syndrome, lumbar spine DDD, left knee PFS, chronic idiopathic pleurisy, bony deformity with degenerative changes of the right foot, postoperative bilateral inguinal hernias, bilateral inguinal scars, and left varicocele, and (now) tinnitus.  A February 2015 rating decision denied service connection for obesity, to include as secondary to service-connected disabilities of the back and knees, depression, and a pulmonary disability, presenting a legal bar to a secondary service connection theory of entitlement that includes obesity in the causality chain .  

A September 2014 statement from M.E., D.C., a private chiropractor, indicates that the Veteran's "spinal discomforts have made a negative effect on quality of sleep as well as his trouble with sleep apnea."  This opinion is nonspecific as to OSA, is unaccompanied by adequate rationale, and is inadequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  A remand for an examination to obtain an adequate medical opinion is necessary.  

The record also reflects that the Veteran receives ongoing VA and private treatment for OSA and for his service-connected disabilities.  The most recent records of VA treatment in the record are from July 2013.  As updated records of treatment he has received for such disabilities may contain pertinent information (and VA treatment records are constructively of record), they must be sought.  
Finally, an April 2015 rating decision, in pertinent part, reopened and denied service connection for right knee PFS, to include as secondary to left knee PFS; and denied a rating in excess of 10 percent for lumbar spine DDD.  In a statement received in April 2015, the Veteran expressed disagreement with that rating decision.  The RO has not issued an SOC in the matters.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the matters for issuance of an SOC.  

Accordingly, the case is REMANDED for the following:

1. The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for OSA and for his already service-connected disabilities (records of which are not already associated with the record) and to provide the releases necessary for VA to secure all private records of such evaluations and treatment.  The AOJ must secure complete records of such evaluations and/or treatment from all providers identified.  The AOJ must specifically secure for the record complete updated records of VA evaluations and/or treatment the Veteran has received for the disabilities since July 2013.  

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician (pulmonologist?) to determine the etiology of his OSA, and specifically whether it has been caused or aggravated by a service-connected disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

What is the likely etiology for the Veteran's OSA?  Specifically, is it at least as likely as not (a 50% or better probability) that it was caused OR aggravated by his service-connected disabilities?  The examiner should specifically comment on the Veteran's theory of entitlement that his service-connected disabilities caused obesity which in turn caused OSA.  The examiner should also comment on Dr. M.E.'s September 2014 opinion (expressing agreement or disagreement with the opinion, and including rationale for the agreement or disagreement).

[The examiner should note that the Veteran's service-connected disabilities include major depressive disorder with anxiety, bilateral carpal tunnel syndrome, lumbar spine DDD, left knee PFS, chronic idiopathic pleurisy, bony deformity with degenerative changes of the right foot, postoperative bilateral inguinal hernias, bilateral inguinal scars, left varicocele, and (now) tinnitus, and that service connection for obesity has been denied.]  

The examiner must include rationale with all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  

3. The AOJ should then review the record and readjudicate the claim of service connection for OSA, to include as secondary to the Veteran's service-connected disabilities.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

4. The AOJ should also issue an appropriate SOC addressing the petition to reopen a claim of service connection for right knee PFS, to include as secondary to left knee PFS, and regarding the rating for lumbar spine DDD.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in the matters, he must timely submit substantive appeals on those issues after the SOC is issued.  If he timely perfects an appeal, the matter should be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


